NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



KEVIN A. RIVERA-RIVERA,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-3481
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Howard L. Dimmig, II, Public Defender,
and Mark J. O'Brien, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.

KHOUZAM, C.J., and BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.